Case 2:18-cv-00667-BSJ Document 41-4 Filed 04/09/19 PageID.1299 Page 1 of 3




                       EXHIBIT D
Lennon B. Haas | Professionals | Greenberg Traurig LLP                 Page 1 of 2
   Case 2:18-cv-00667-BSJ Document 41-4 Filed 04/09/19 PageID.1300 Page 2 of 3




                                                         Lennon B. Haas

                                                         ASSOCIATE
                                                         haasl@gtlaw.com

                                                         ATLANTA
                                                         D +1 678.553.2127
                                                         T +1 678.553.2100




              Lennon B. Haas represents public and private companies in complex
              commercial litigation and business disputes in state and federal court. He has
              experience representing clients facing a diverse array of litigation matters,
              including business interference torts, fraud, and highly complex contract
              disputes involving patents, merger and asset purchase agreements, and
              healthcare IT services. He also has experience litigating employment disputes,
              False Claims Act cases, and constitutional torts.

              Lennon has represented mortgage servicing companies, title lenders, and other
              financial services firms facing Truth in Lending, Fair Debt Collection, Fair Credit
              Reporting, and RESPA claims in federal court. He also provides regulatory
              advice for financial services firms being investigated by the Consumer Financial
              Protection Bureau (CFPB).

              Concentrations
              •   Complex commercial litigation
              •   Contract disputes and business torts
              •   Federal court litigation
              •   Constitutional claims


              Capabilities
              Litigation | Appellate




              Recognition & Leadership
              Awards & Accolades

              • Team Member, The American Lawyer’s “Regional Litigation Department of
                the Year - Georgia,” 2018




https://www.gtlaw.com/en/professionals/h/haas-lennon-b                                              4/3/2019
Lennon B. Haas | Professionals | Greenberg Traurig LLP                 Page 2 of 2
   Case 2:18-cv-00667-BSJ Document 41-4 Filed 04/09/19 PageID.1301 Page 3 of 3



              Professional & Community Involvement

              • Member, American Bar Association
              • Member, Federal Bar Association
              • Barrister, Lumpkin Inn of Court


              Credentials
              Education                             Admissions
              • J.D., magna cum laude,              • Georgia
                University of Georgia School of
                Law, 2012
                 • Order of the Coif
                 • Managing Board, Notes
                   Editor, Georgia Journal of
                   International and
                   Comparative Law
              • B.A., Anthropology, University
                of Georgia, 2009


              Clerkships
              • Hon. Steve C. Jones, District
                Judge, U.S. District Court for
                the Northern District of
                Georgia, 2016-2017
              • Hon. G.R. Smith, Magistrate
                Judge, U.S. District Court for
                the Southern District of
                Georgia, 2015-2016
              • Hon. B. Avant Edenfield, Senior
                District Judge, U.S. District
                Court for the Southern District
                of Georgia, 2012-2013




https://www.gtlaw.com/en/professionals/h/haas-lennon-b                     4/3/2019
